Kelly, J.,
delivered the opinion of the court.
This case is here upon a writ of error to a judgment of the- Circuit Court of the city of Lynchburg, sustaining a demurrer to the plaintiff’s declaration.
. The decision really turns upon the action of the court upon a demurrer to an amended declaration, and the point is made, among others, on behalf of the defendant, that the amended declaration is so materially different from the original as to place the plaintiff in the position of assuming inconsistent positions in the same case. We think there is no merit whatever in this contention, as there is no material difference between the original and the amended declaration; the amendment being merely an amplification of the original upon points as to which the fuller details given therein were to the advantage and not to the prejudice of the defendant.
In brief, the allegations of the declaration are, that the plaintiff, Easter Houston, being a passenger on a *141street car of the defendant company, a common carrier of passengers, gave a signal by ringing the bell, indicating her desire to get off of the car at the intersection of two certain streets; that in response to said signal the defendant stopped the car at the said intersection, “and the said plaintiff, who was and is an unusually large and stout woman, and who was exercising all due care on her part, was attempting to alight and had partially alighted from said car, which is commonly known as a ‘summer car,’ and was in the act of receiving a package, or bundle, which was being handed to her by another passenger on said car, when the motorman and conductor and employees of said defendant in charge of said car carelessly and negligently started the same forward before the said plaintiff had gotten clear of said car and before she had an opportunity to move to a place of safety, and it being on a curve, the rear portion of said car in rounding said curve extending into the street on the outside of the track and struck the said plaintiff a severe blow, and did knock, push, throw and cause the plaintiff to fall upon and against the stone-paved street, whereby she was greatly bruised and injured,” etc., etc.
We are of opinion that this declaration is entirely sufficient. It shows the relationship of passenger and carrier between the plaintiff and defendant extending up to the moment of the accident, and sets forth the negligence of the defendant company with all the particularity that could be required under the strictest rules of- pleading applicable to this class of cases.
It is well settled that the relation of carrier and passenger does not terminate until after the passenger has alighted from the car and has had reasonable opportunity to reach a place of safety; and it is equally well settled that while it is not sufficient merely to allege *142negligence in general terms as a conclusion of law, it suffices if such facts are' alleged as to show that the accident was not one that would ordinarily have occurred if the defendant had exercised reasonable care. These propositions are so abundantly supported by authorities that we do not deem it necessary to do more than refer to a few of them. See 6 Cyc. 626-7; N. & W. Ry. Co. v. Rhodes, 109 Va. 176, 178, 63 S. E. 446; 4 Elliott on Railroads, sec. 1644; Melton v. Birmingham Ry. Light & Power Co., 153 Ala. 95, 45 South. 151, 16 L. R. A. (N. S.) 467; Atlanta Consol. St. Ry. Co. v. Bates, 103 Ga. 333, 30 S. E. 41, 4 Am. Neg. Rep. 151; Richmond Traction Co. v. Williams, 102 Va. 253, 46 S. E. 292; 3 Thompson on Neg., sec. 3521.
It follows that the judgment complained of must be reversed and the cause remanded to the circuit court for further proceedings to be had therein not in conflict with this opinion.

Reversed.